Exhibit 4.12 R. J. REYNOLDS TOBACCO COMPANY (as successor to Lorillard Tobacco Company, LLC (f/k/a Lorillard Tobacco Company)) as Issuer R.J. REYNOLDS TOBACCO HOLDINGS, INC. (as successor to Lorillard, LLC (f/k/a Lorillard, Inc.)) Reynolds American Inc. each, as a Guarantor THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee EIGHTH SUPPLEMENTAL INDENTURE Dated August 6, 2015 to Indenture dated June23, 2009 Exhibit 4.12 THIS EIGHTH SUPPLEMENTAL INDENTURE (the “Eighth Supplemental Indenture”) is made the 6th day of August, 2015, among R. J. REYNOLDS TOBACCO COMPANY, a North Carolina corporation (the “Issuer”), R.J. REYNOLDS TOBACCO HOLDINGS, INC., a Delaware corporation (the “Existing Guarantor”), Reynolds American Inc., a North Carolina corporation and the direct or indirect parent company of the Issuer and the Existing Guarantor (the “New Guarantor”, and together with the Existing Guarantor, the “Guarantors”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking association, as Trustee (the “Trustee”). RECITALS WHEREAS, the Existing Guarantor, the Issuer and the Trustee are parties to an Indenture, dated June23, 2009, with the Trustee (the “Original Indenture”, and as amended, supplemented or otherwise modified on or prior to the date hereof, the “Indenture”) (all capitalized terms used in this Eighth Supplemental Indenture and not otherwise defined herein have the meanings assigned to such terms in the Indenture); WHEREAS, the New Guarantor has determined that it is desirable and would be a direct benefit to the New Guarantor for it, along with the Issuer and the Existing Guarantor, to execute and deliver to the Trustee a supplemental indenture pursuant to which the New Guarantor will unconditionally guarantee, on a joint and several basis with the Existing Guarantor, the due and punctual payment of the principal of (and premium, if any) and interest, if any (including all additional amounts, if any, payable pursuant to Section 515 of the Indenture), on all the Securities and the performance of every covenant of the Existing Guarantor with respect to such Guarantee to be performed or observed, other than with respect to Section 704 of the Indenture; WHEREAS, pursuant to Section 901(12) of the Indenture, the Issuer, the Existing Guarantor (in the case of Guaranteed Securities) and the Trustee are permitted to execute and deliver this Eighth Supplemental Indenture to amend the Indenture, without the consent of any Holders of Securities, to, among other things, make any provisions with respect to matters arising under the Indenture, provided such action shall not adversely affect the interests of the Holders of Securities of any particular series in any material respect; WHEREAS, the entry into this Eighth Supplemental Indenture by the parties hereto is in all respects authorized by the provisions of the Indenture; and WHEREAS, all conditions necessary to authorize the execution and delivery of this Eighth Supplemental Indenture and to make it a valid and binding obligation of the Issuer and the Guarantors have been done or performed.
